DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed on 08/30/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (US 2021/0064172 A1) in view of An et al. (“An”) (US 2018/0033831 A1) and Choi et al. (“Choi”) (US 2020/0185648 A1) and further in view of Oh et al. (“Oh”) (US 2018/0123086 A1).
Regarding claim 30, discloses a display device (DISP, figs. 2 and 3), comprising:
a substrate (SUB) including a display area (AA) and a peripheral area (DA and NA) at least partially surrounding the display area,
a thin-film encapsulation layer (ENCAP) disposed on the display layer and including a first encapsulation layer (PAS1), a second encapsulation layer (PCL) disposed on the first encapsulation layer (PAS2), and a third encapsulation layer disposed on the second encapsulation layer, and
a touch sensing layer (Y-CL, Y-TE, X-CL and X-TE) disposed on the thin- film encapsulation layer and including a conductive layer (Y-TE and X-TE) and a touch insulating layer (ILD), the conductive layer including a touch electrode or a trace line (paras. 0127-0139),
at least one partition wall disposed in the peripheral area (the dam area DA may be positioned between the active area AA and a pad area in which the plurality of X-touch pads X-TP and the plurality of Y- touch pads Y-TP are formed in the non-active area NA, para. 0141),
wherein the thin-film encapsulation layer is bent along the bending axis (ENCAP in the NA2, para. 0234) extends toward the peripheral area beyond the at least one partition wall (the primary dam DAM1 and/or the secondary dam DAM2 may be formed in a structure in which the first inorganic encapsulation layer PAS1 and/or the second inorganic encapsulation layer PAS2 is stacked on the banks BANK, as illustrated in FIG. 9, para. 0145).
Lee does not specifically disclose the display area of the substrate being bent about a bending axis.
In a similar field of display device, An discloses a display area (DD-DA, figs. 4A and 4B) of the substrate being bent about a bending axis (the display apparatus DD-3 includes a non-bending region NBA in which a main image is displayed on a front surface and first and second bending region BA1 and BA2 in which a sub image is displayed on side surfaces. The first and second bending regions BA1 and BA2 may be bent from both sides of the non-bending region NBA, para. 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the bending display area as taught by An in the system of Lee in order to increase a total width of the display area.
The combination of Lee and An does not specifically disclose a sub-layer of the thin-film encapsulation layer includes an inorganic insulating material and a silicon carbon ternary or quaternary compound material.
In a similar field of endeavor of light emitting display device, Choi discloses a sub-layer of the thin-film encapsulation layer includes an inorganic insulating material and a silicon carbon ternary or quaternary compound material (first encapsulating layer 662 and the third encapsulating layer 666 may be configured by inorganic layers configured by one of silicon oxide or silicon nitride. The second encapsulating layer 664 may be silicon oxycarbide, para. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the material as taught by Choi in the system of Lee and An in order to provide smooth and flexible encapsulating layers.
The combination of Lee,  An and Choi does not specifically disclose the sub-layer of the thin-film encapsulation layer includes a repeating pattern.
In a similar field of endeavor of display device, Oh discloses a sub-layer of the thin-film encapsulation layer includes a repeating pattern (the deposition process of the inorganic insulation layer 142a and the element encapsulation layer 142b may be repeated at least once, thereby forming an inorganic encapsulation layer 142 with a multilayer structure, para. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the repeating pattern as taught by Oh in the system of Lee, An and Choi in order to allow the thin film encapsulation layer to effectively block the aggression of water and oxygen to the flexible display substrate, thereby ensuring the encapsulation performance of the encapsulation structure
Allowable Subject Matter
6.	Claims 1 and 3-29 are allowed.
Response to Arguments
7.	Applicant’s arguments with respect to claim 30 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693